Exhibit 10.39

 
FIFTH AMENDMENT TO CREDIT AGREEMENT
 
Parties:
 
“CoBank”:                                           CoBank, ACB
5500 South Quebec Street
Greenwood Village, Colorado 80111


“Borrower”:                                           Pilgrim’s Pride
Corporation
4845 US Highway 271 N.
Pittsburg, Texas 75686


“Syndication
Parties”:                                                      Whose signatures
appear below


Execution Date:       August 7, 2007
 
 
Recitals:
 
A. CoBank (in its capacity as the Administrative Agent (“Agent”), the
Syndication Parties signatory thereto, and Borrower have entered into that
certain 2006 Amended and Restated Credit Agreement (Convertible Revolving Loan
and Term Loan) dated as of September 21, 2006, that certain First Amendment to
Credit Agreement dated as of December 13, 2006, that certain Second Amendment to
Credit Agreement dated as of January 4, 2007, and that certain Third Amendment
to Credit Agreement dated as of February 7, 2007, and that certain Fourth
Amendment to Credit Agreement dated as of July 3, 2007 (as so amended and as
amended, modified, or supplemented from time to time in the future, the “Credit
Agreement”) pursuant to which the Syndication Parties, and any entity which
becomes a Syndication Party on or after September 21, 2006, have extended
certain credit facilities to Borrower under the terms and conditions set forth
in the Credit Agreement.
 
B. Borrower has requested that the Agent and the Syndication Parties modify the
definition of the GK Lien Date, which the Agent and the Syndication Parties are
willing to do under the terms and conditions as set forth in this Fifth
Amendment to Credit Agreement (“Fifth Amendment”).
 
 
Agreement:
 
Now, therefore, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:
 
1. Amendments to Credit Agreement.  The Credit Agreement is amended as of the
Effective Date as follows:
 
1.1 Sections 1.57 is amended to read as follows:
 
1.57           GK Lien Date:  means September 23, 2007.
 
2. Conditions to Effectiveness of this Fifth Amendment.  The effectiveness of
this Fifth Amendment is subject to satisfaction, in the Administrative Agent’s
sole discretion, of each of the following conditions precedent (the date on
which all such conditions precedent are so satisfied shall be the “Effective
Date”):
 
2.1 Delivery of Executed Loan Documents.  Borrower shall have delivered to the
Administrative Agent, for the benefit of, and for delivery to, the
Administrative Agent and the Syndication Parties, the following document, duly
executed by Borrower:
 
A. This Fifth Amendment
 
2.2 Syndication Parties Execution; Voting Participant Approval.  The
Administrative Agent shall have received (a) written approval of this Fifth
Amendment by at least the Required Lenders (including Voting Participants); and
(b) a copy of this Fifth Amendment executed by the Syndication Parties as
required.
 
2.3 Representations and Warranties.  The representations and warranties of
Borrower in the Credit Agreement shall be true and correct in all material
respects on and as of the Effective Date as though made on and as of such date.
 
2.4 No Event of Default.  No Event of Default shall have occurred and be
continuing under the Credit Agreement as of the Effective Date of this Fifth
Amendment.
 
2.5 Payment of Fees and Expenses.  Borrower shall have paid the Administrative
Agent, by wire transfer of immediately available federal funds (a) all fees
presently due under the Credit Agreement (as amended by this Fifth Amendment);
and (b) all expenses owing as of the Effective Date pursuant to Section 15.1 of
the Credit Agreement.
 
3. General Provisions.
 
3.1 No Other Modifications.  The Credit Agreement, as expressly modified herein,
shall continue in full force and effect and be binding upon the parties thereto.
 
3.2 Successors and Assigns.  This Fifth Amendment shall be binding upon and
inure to the benefit of Borrower, Agent, and the Syndication Parties, and their
respective successors and assigns, except that Borrower may not assign or
transfer its rights or obligations hereunder without the prior written consent
of all the Syndication Parties.
 
3.3 Definitions.  Capitalized terms used, but not defined, in this Fifth
Amendment shall have the meaning set forth in the Credit Agreement.
 
3.4 Severability.  Should any provision of this Fifth Amendment be deemed
unlawful or unenforceable, said provision shall be deemed several and apart from
all other provisions of this Fifth Amendment and all remaining provision of this
Fifth Amendment shall be fully enforceable.
 
3.5 Governing Law.  To the extent not governed by federal law, this Fifth
Amendment and the rights and obligations of the parties hereto shall be governed
by, interpreted and enforced in accordance with the laws of the State of
Colorado.
 
3.6 Headings.  The captions or headings in this Fifth Amendment are for
convenience only and in no way define, limit or describe the scope or intent of
any provision of this Fifth Amendment.
 
3.7 Counterparts.  This Fifth Amendment may be executed by the parties hereto in
separate counterparts, each of which, when so executed and delivered, shall be
an original, but all such counterparts shall together constitute one and the
same instrument.  Each counterpart may consist of a number of copies hereof,
each signed by less than all, but together signed by all, of the parties
hereto.  Copies of documents or signature pages bearing original signatures, and
executed documents or signature pages delivered by a party by telefax,
facsimile, or e-mail transmission of an Adobe® file format document (also known
as a PDF file) shall, in each such instance, be deemed to be, and shall
constitute and be treated as, an original signed document or counterpart, as
applicable.  Any party delivering an executed counterpart of this Fifth
Amendment by telefax, facsimile, or e-mail transmission of an Adobe® file format
document also shall deliver an original executed counterpart of this Fifth
Amendment, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Fifth Amendment.
 
[Signatures to follow on next page.]




 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
executed as of the Effective Date.
 
ADMINISTRATIVE
AGENT:                                                                           CoBank,
ACB




By: /s/ Jim Stutzman
Name:                      Jim Stutzman
Title:              Vice President




BORROWER:                                                      Pilgrim’s Pride
Corporation




By:  /s/ Richard A. Cogdill
Name:                      Richard A. Cogdill
Title:              Exe. VP, CFO, Sec & Treas.




SYNDICATION
PARTIES:                                                               CoBank,
ACB




By: /s/ Jim Stutzman
Name:                      Jim Stutzman
Title:              Vice President




Agriland, FCS




By:  /s/ Dwayne C. Young
Name:                      Dwayne C. Young
Title:              Chief Credit Officer


Deere Credit, Inc.




By: /s/ John H. Winger
Name:                      John H. Winger
Title:              Manager, AFS Credit Operations




Bank of the West




By: /s/ Lee Rosin
Name:                      Lee Rosin
Title:              Regional Vice President




John Hancock Life Insurance Company




By: /s/ Kenneth L. Warlick
Name:                      Kenneth L. Warlick
Title:              Managing Director




The Variable Annuity Life Insurance Company




By: /s/ Lochlan O. McNew
Name:                      Lochlan O. McNew
Title:              Managing Director




The United States Life Insurance Company in the City of New York




By: /s/ Lochlan O. McNew
Name:                      Lochlan O. McNew
Title:              Managing Director




Merit Life Insurance Co.




By:  /s/ Lochlan O. McNew
Name:                      Lochlan O. McNew
Title:              Managing Director




American General Assurance Company




By:  /s/ Lochlan O. McNew
Name:                      Lochlan O. McNew
Title:              Managing Director


AIG International Group, Inc.




By:  /s/ Lochlan O. McNew
Name:                      Lochlan O. McNew
Title:              Managing Director


AIG Annuity Insurance Company




By:  /s/ Lochlan O. McNew
Name:                      Lochlan O. McNew
Title:              Managing Director


Transamerica Life Insurance Company




By:  /s/ Stephen Noonan
Name:                      Stephen Noonan
Title:              Vice President


The CIT Group/Business Credit, Inc.




By:  /s/ Tedd Johnson
Name:                      Tedd Johnson
Title:              Vice President


Metropolitan Life Insurance Company




By:  /s/ Steven D. Craig
Name:                      Steven D. Craig
Title:              Director




Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank-Nederland” New
York Branch




By:  /s/ Richard J. Beard
Name:                      Richard J. Beard
Title:              Executive Director




By:  /s/ Rebecca Morrow
Name:                      Rebecca Morrow
Title:              Executive Director




Farm Credit Services of America, PCA




By:  /s/ Bruce P. Rouse
Name:                      Bruce P. Rouse
Title:              Vice President


--------------------------------------------------------------------------------


